Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000951
                                                         09-AUG-2016
                                                         07:49 AM

                          SCWC-15-0000951

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            VONAH DITUS, FRED DITUS, and STONE DITUS,
                 Respondents/Plaintiffs-Appellees,

                                 vs.

                  ROGER COURT and ANGELA COURT,
                Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-15-0000951; CIVIL NO. 3SS15-1-000230)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on July

5, 2016, is hereby rejected.

          DATED:   Honolulu, Hawai#i, August 9, 2016.

Roger and Angela Court         /s/ Mark E. Recktenwald
pro se
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson